Case: 19-12071   Date Filed: 02/04/2020   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-12071
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 5:18-cr-00032-RBD-PRL-5


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

DWAYNE EDWARD MOSS,

                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (February 4, 2020)

Before JORDAN, BRANCH and ANDERSON, Circuit Judges.

PER CURIAM:

      H. Kyle Fletcher, appointed counsel for Dwayne Edward Moss in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 19-12071    Date Filed: 02/04/2020   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Moss’s conviction and sentence are AFFIRMED.




                                         2